It gives me great pleasure at the outset to
affirm my delegation’s confidence that the Swedish
leadership of the work of the current General Assembly
session will help us achieve the best results. I also
seize this opportunity to commend the efforts made by
Gabon, represented by its Foreign Minister, during its
leadership of the previous session. I would also like to
reiterate our gratitude for the efforts made by
Secretary-General Kofi Annan to advance the march of
United Nations reform and achieve the goals enshrined
in its Charter.
Since the 1970s, the Libyan Arab Jamahiriya has
been fully aware of the need to reform the United
Nations and was the first State to put forward official
proposals to the General Assembly in that regard,
presenting draft resolutions from the thirty-fourth to
the fortieth sessions aimed at reforming the Security
Council and abolishing the veto privilege. Though the
Libyan proposals were not successful because of the
objection of the super-Powers, they did, however,
create a wide understanding of that issue within the
General Assembly, resulting in the adoption of a
resolution at its forty-seventh session establishing an
open-ended group to review the issue of fair
representation in the Security Council and expanding
its membership. We participated actively in the group’s
work, but its activities reached an impasse.
We felt hopeful over the last few years while we
were conducting consultations at all levels in order to
realize a radical reform for the United Nations system,
in the service of international peace and security.
However, as the date of our summit-level meeting this
year approached, it became evident that the reform we
sought remained elusive. This is because some of the
privileged Powers of the Security Council do not wish
to give up their privileges — in fact not even to share
these privileges with others.
The victorious countries in the Second World War
arrogated rights and privileges for themselves at the
time the Charter was drawn up. This led to the
marginalization of the General Assembly and rendered
the Security Council a domineering body —
inequitable, unbalanced and undemocratic, with the
veto privilege greatly abused. The United Nations,
therefore, has been unable to administer justice among
nations; in fact, some of its decisions have inflicted
harm on many peoples.
As we discuss United Nations reform, we should
take into consideration that its membership has now
reached 191 States. New global problems have
emerged, in addition to the old ones. Thus, it is
2

necessary to place the power of decision-making in the
hands of all Members of the United Nations, that is, in
the hands of the General Assembly, in which all States
have equal votes. However, if such an agreement is not
possible, we should seek a new formula for permanent
membership in the Security Council.
In this respect, we propose that permanent
membership be accorded to geographical groups, not to
specific States. We also propose that the African Union
be granted permanent membership even before the
comprehensive reform has been decided, given the fact
that Africa is the only continent without a country
holding permanent membership in the Security
Council.
As a member of the African Union, we affirm our
adherence to the common African position, adopted by
the Fifth African Union Summit, held in Sirte, Libya,
on 4 and 5 July 2005. This position was confirmed in
the African Union’s Extraordinary Summit on United
Nations Reform held in Addis Ababa on 4 August
2005.
Libya believes that the elimination of weapons of
mass destruction is a fundamental factor in confidence-
building and the consolidation of international peace
and security. Hence, Libya declared on l9 December
2003 its voluntary renunciation of the programmes and
materials that could lead to the production of
internationally prohibited weapons and their means of
delivery. Since that date, it has been cooperating in a
transparent manner with the International Atomic
Energy Agency (IAEA) and the Organization for the
Prohibition of Chemical Weapons (OPCW). All
relevant materials and equipment have been disposed
of with the knowledge of experts from the IAEA and
the OPCW.
Libya is now party to all international
conventions on weapons of mass destruction, as well as
the code of ethics concerning ballistic missiles. We
hope that members of the international community will
cooperate in a more appropriate manner to eliminate
weapons of mass destruction, acquired by all States,
without discrimination, in order to create a world in
which peace and security prevail.
The Libyan declaration was a culmination of
previous Libyan efforts undertaken in this field,
starting with effective participation in the
establishment of a nuclear-weapon-free zone in
Africa — through its accession to the Pelindaba
Treaty — and the call to make the Middle East a zone
free of nuclear weapons and all other weapons of mass
destruction.
We confirm our readiness to continue our full
cooperation with all international organizations in this
field and emphasize Libya’s right to expand its
programme of peaceful uses of nuclear energy for
development, particularly in the fields of medicine,
agriculture, desalination, mining and oil exploration.
We hope that all countries in the region would place all
their nuclear facilities under the IAEA inspection
regime.
Our country is concerned with human rights
issues at the international and national levels. We deal
with all organizations working in the field of human
rights in a transparent manner. We have donated 2
million dinars to support the activities of the Office of
the United Nations High Commissioner for Human
Rights, and we are now reviewing some of our national
legislation that is not in conformity with international
instruments in the field of human rights. We also have
eliminated the People’s Court, established in the early
years of the revolution, and its jurisdiction has been
assigned to regular courts.
Libya was among the first States that called for
the coordination of international efforts to combat
international terrorism and that proposed an
extraordinary session of the General Assembly to study
that phenomenon and to develop measures to combat it
and eradicate its causes.
Libya has condemned terrorism in all its forms,
including State terrorism, ratified all international and
regional conventions concerning terrorism and is
cooperating actively with the committee established by
the Security Council on that subject. We believe that
the eradication of terrorism requires practical measures
to eliminate its causes. Among such actions, we should
actively strengthen human rights protections for all
people, confront all acts of aggression and occupation
of the lands of others, fight poverty and encourage
democracy.
Terrorism cannot be uprooted unilaterally through
actions taken by one State or group of States. The
solution for such a problem cannot be achieved by
linking it to a certain religion or nationality. It is not
fair that the legitimate struggle of peoples to achieve
self-determination and independence should be
classified as terrorism. We should all exert and
3

coordinate all our possible efforts under the umbrella
of the United Nations to combat terrorism and
complete, as early as possible, a comprehensive
counter-terrorism treaty.
My country was subjected to unjust sanctions that
caused great material losses totalling about $40 billion.
Now, while this matter has ended and the reason
behind the sanctions settled, I extend my gratitude to
all the friendly and sisterly countries that stood by our
side and supported our position in tackling that
situation.
Competent Libyan authorities are now drawing
up plans for restructuring the Libyan economy and are
reviewing the public sector, encouraging the private
sector and providing opportunity for all to engage in
economic activities. New economic policies were
adopted in order to advance the national economy,
eliminate deficiencies and improve performance.
Certain measures have been taken in the monetary
field, including the adoption of a single exchange rate
for the Libyan dinar against foreign currencies, the
abolition of monetary control and a reduction of
income taxes. Import and export licences as well as
customs guarantees on exports have been abolished as
have customs fees on approximately 3,500 imported
items.
Important steps have been taken for the
privatization of many public sector companies. Libya
has opened its doors to investors and a law for the
encouragement of foreign investment has been
promulgated. This law gives foreign investors many
privileges and exemptions and allows them 100 per
cent ownership of their enterprises or partnership with
domestic investors. Our application to join the World
Trade Organization was approved unanimously by the
organization on 27 July 2004. We seek further
cooperation from all countries in that respect.
The consolidation and realization of peace and
security for all is a fundamental goal of the United
Nations. It is an objective that could not be realized by
the Organization without the assistance and
cooperation of all Member States, which could be
effective tools to solve the most difficult problems and
conflicts among countries, particularly in Africa. In
this respect, we wish to express our satisfaction with
the stabilization of the situation in Sierra Leone and
Angola and the improvement of the situation in
Somalia, Burundi and the Democratic Republic of the
Congo, as well as the signing of the peace agreement in
Sudan.
We call on all Member States to assist the African
Union in its endeavours to face its various challenges
and create a unified African continent capable of
achieving progress and participating effectively in the
march towards progress, upholding freedom and
human rights and eradicating wars, poverty and disease
while removing the remnants of colonialism. We hope
that support will be extended to the African Union’s
plans to achieve prosperity for all African people by
providing assistance to the New Partnership for
Africa’s Development.
The international community so far has failed to
solve the Palestinian problem, although it is as old as
the United Nations itself. In fact, the problem is getting
worse. The Palestinian people have lived for over half
a century either as refugees all over the world or
subjected to an occupying Power, which has usurped
its land and practiced against them the most horrible
crimes, including the killing of children, women and
the elderly. Their lands have been confiscated, their
farms burned, their trees uprooted, their houses
destroyed over their occupants, while houses are built
for settlers coming from all over the world. Even
though highly sophisticated weapons are being used
against civilians, the Security Council stands unable to
take concrete steps to stop such practices. This has
encouraged the occupying Power to continue its
aggression and crimes, heedless of the decisions of the
international community.
The suffering of the Palestinian people requires
that urgent and firm action be taken by the
international community to put an end to the Israeli
aggression and provide a radical solution for the
Palestinian question.
We believe that the solution cannot be achieved
by accepting a de facto situation or by merely adopting
resolutions or unrealizable plans. It will happen
through a radical solution that allows and guarantees
the return of all Palestinian refugees to their lands and
the establishment of a democratic State on the land of
historical Palestine in which Jews and Arabs live side
by side, enjoying full equality, similar to the South
African model, where blacks and whites reconciled
after decades of conflict and bloodshed. If such a
solution is not realized, with the support of the
international community, the suffering of the
4

Palestinian people will continue, and the region will
continue to witness tension and conflict without peace
and security.
The Israeli occupation forces must withdraw from
all occupied Arab territories; the Golan Heights must
be returned to Syrian sovereignty and the Shabaa farms
to Lebanon.
In Iraq, where international law has been violated
and the country subjected to occupation on unfounded
bases and flimsy pretexts, the tragedy is escalating
daily, getting more and more difficult to solve. The
Iraqi people are paying a high price with the lives of
their sons and daughters as a result of the occupation.
We have to exert every possible effort to guarantee a
speedy end to the occupation in order to enable Iraq to
regain its independence and sovereignty and preserve
its territorial integrity and Arab identity. The Iraqis
must be allowed to determine their own affairs, future
and manage their resources, and to achieve self-
determination with freedom involving all citizens
without the marginalization of any group so that peace,
prosperity and security can prevail all over Iraq.